Title: From Benjamin Franklin to Joseph Greenleaf, 26 October 1775
From: Franklin, Benjamin
To: Greenleaf, Joseph


Sir,
Head Quarters, Cambridge, Oct. 26. 75
I intended to have called upon you yesterday at Watertown, but was prevented by other Business.
Mr. Goddard, appointed Riding Surveyor to the General Post-Office, is on his Way, settling the Post-Offices from Philadelphia Eastward. He will probably be here in a few days, and has Instructions for Regulating everything relating to them. I think it will be right for the Committee to receive and pay all to the End of the last Quarter; and let the present Quarter, commencing with this Month, be on Account of the General Post-Office. I should be glad however to know from you, the Amount of the Receipts, and of the Disbursements, while the Offices were under the Direction of the Committee; which if you please you may send me at your convenient Leisure. I am very respectfully, Sir, Yours and the Committee’s, most obedient humble Servant 
B Franklin

I do not recollect that I received the Letter you mention to have sent me in August last.
I return homewards this day.
Jos. Greenleaf Esqr

 
Addressed: To / Joseph Greenleaf Esqr / Wa[tertown]
Endorsed: Letter from Dr. Franklin Octr. 26. 1775.
